Citation Nr: 0601142	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  He died in November 2001.  The appellant is 
the veteran's niece.  

This matter is contested, and comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2002 
determination by the RO&IC in Philadelphia.  The appellant 
filed a notice of disagreement (NOD) in September 2002, and 
the RO&IC issued a statement of the case (SOC) in January 
2003.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 
2003.  

In August 2004, the appellant and E.B. testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
in Chicago, Illinois; a transcript of that hearing is of 
record.  During the hearing, the appellant submitted 
additional evidence directly to the Board.  The evidence 
included a copy of the veteran's will, a statement from 
William J. Brownfield regarding the veteran's competency, and 
VA outpatient treatment records dated in April 1994, May 
1994, and November 1994.  The appellant waived initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  

In February 2005, the Board remanded the appellant's claim to 
the RO for additional development.  Following completion of 
that development, the RO continued the denial of the claim 
(as reflected in a July 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on her part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

The Board notes that in an August 1991 Designation of 
Beneficiary (VA Form 29-336), the veteran listed the 
appellant as the principal beneficiary to his NSLI policy.  
Thereafter, in January 1994, the veteran executed a new 
designation of beneficiary in which he named L.I. as the 
principal beneficiary.  The veteran subsequently executed an 
additional designation of beneficiary in May 1994, in which 
he named A.W. as the principal beneficiary of his NSLI 
policy.  The appellant has contended that the veteran was 
incompetent at the time he executed the designation of 
beneficiary in January 1994 and May 1994.  As such, she is 
the rightful principal beneficiary to the veteran's NSLI 
policy.   

In the February 2005 remand, the Board requested that the RO 
issue the appellant a notice letter to specifically inform 
her of the Veterans Claims Assistance Act (VCAA), and the 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As noted previously, action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

In May 2005, the RO issued the appellant a letter, which 
notified her of the evidence needed to substantiate her claim 
as well as the evidence that VA would obtain and what 
evidence she would be responsible for obtaining.  In 
particular, the letter noted that VA would attempt to obtain 
any VA medical records identified by the appellant.  
Furthermore, the letter noted, 

You are solely responsible for providing any and 
all other evidence to substantiate your claim, 
other than the evidence that we have stated we 
will provide.  Such evidence includes both 
medical and lay evidence.  You are responsible 
for providing records from physicians and 
hospitals other that [sic] VA physicians or 
hospitals, or any other information that might 
have bearing on [the veteran's] mental status . . 
. . .

In the Board's view, the aforementioned notice letter does 
not comply with the February 2005 remand request.  

Here, the information provided by the RO to the appellant 
with respect to the duty to assist is incorrect and 
misleading.  Contrary to the information provided in the May 
2005 letter, the Board notes that VA is responsible for 
making reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Likewise, VA duties include obtaining 
records from other Federal departments and/or agencies.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c)(1), 
(2) (2004).  In short, the record still does not include 
proper notice to the appellant of the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  

The Board points out that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Since the 
directives of the February 2005 remand were not completely 
followed, a remand for compliance with the VCAA notice 
requirements is again warranted.  

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's notice letter should also request that the appellant 
submit all medical evidence pertinent to her claim on appeal 
that is in her possession.  If the appellant responds, the RO 
should attempt to obtain any pertinent outstanding evidence 
for which the appellant provides sufficient information and, 
if necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of evidence submitted during the 
August 2004 Board hearing.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant a letter providing notification 
of the VCAA and the duties to notify and 
assist imposed thereby.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the appellant to 
submit all evidence pertinent to the 
claim that is in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the appellant that she has a full one-
year period for response (although VA may 
decide the claim within the one-year 
period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO&IC should readjudicate the claim for 
entitlement to the proceeds of the 
veteran's NSLI policy in light of all 
pertinent evidence and legal authority.  

5.  If the claim on appeal remains 
denied, the RO should furnish to the 
appellant an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to specifically 
include the current provisions of 
38 C.F.R. §§ 3.102 and 3.159-as well as 
clear reasons and bases for its 
determination, and afford the appellant 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 

